Citation Nr: 1826851	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-25 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for myocarditis (claimed as a heart condition). 

2.  Entitlement to service connection for a heart disability, to include as secondary to service-connected chronic myalgia with elevated creatine kinase (CK). 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied a petition to reopen a previously denied claim of service connection for a heart condition.  

New and material evidence was received within a year of the July 2009; hence, it did not become final.  38 C.F.R. § 3.156(b).  

In his substantive appeal, VA Form 9, the Veteran requested a Board hearing.  In a February 2018 statement, he withdrew his hearing request.


FINDINGS OF FACT

1.  An appeal was not perfected from an April 2004 rating decision that denied service connection for a heart condition was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

2.  Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the claim.

3.  Competent evidence shows myocarditis likely had onset in service is related to service-connected chronic myalgia with elevated creatine kinase (CK). 


CONCLUSIONS OF LAW

1.  The April 2004 rating decision that denied the petition to reopen the previously denied claim of entitlement to service connection for a heart condition is final.  
38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for a heart condition is reopened.  38 U.S.C. § 5108 (2012); 
38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for myocarditis, previously diagnosed as cardiomyopathy, are met.  38 U.S.C. §§ 1110, 1112, 1117, 1118, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, new and material evidence has been received to reopen the prior claim of service connection for a heart condition, which was previously denied in an unappealed April 2004 rating decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (a); 20.302, 20.1103; Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). 

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, on or after August 2, 1990.  38 U.S.C. § 1110.  Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more prior to December 31, 2021.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017).  The Veteran has been diagnosed with myocarditis and cardiomyopathy.  The outcome of the case, therefore, turns on whether the Veteran's heart disability is related to service.

Service treatments are absent complaints and treatment for a heart condition.  Post-service treatment records, however, document a history of myocarditis, non-ischemic cardiomyopathy, and metabolic myopathy.  A November 2009 treatment note from the Neuromuscular Clinic of the San Francisco VA states that the Veteran "has continued to experience exercise-induced myalgias and muscle fatigue in the setting of elevated serum CK levels.  Of note, he also has a history of myocarditis in [the] past.  Sometimes cardiac involvement is seen in conjunction with muscle disease.  His symptoms began in 1991 after returning from Desert Storm and have been progressive since.  The possibility remains that his muscle syndrome may be linked to his service during the Gulf War." 

The Veteran was afforded a C&P examination in April 2010 to determine the nature and etiology of his Gulf War illness.  The Veteran reported that he had diffuse aches and pains since his separation from service and that in 2003; he was diagnosed with cardiomyopathy, along with his muscle pain.  The Veteran stated that he was told he had elevated creatine phosphokinase (CPK) levels and that his muscular pain and weakness persist.  The examiner diagnosed the Veteran with myocarditis, previously diagnosed as cardiomyopathy, and myopathy - for which the Veteran has been service-connected as chronic myalgia with elevated CK, effective December 12, 2008.  The examiner opined that the Veteran's cardiac disability was as likely as not related to his myopathy.  The examiner explained that despite not having cardiac symptoms when myopathy first occurred, degenerative processes of the muscles and heart do occur together.  

In determining that the Veteran's myocarditis is related to service, the Board considers the April 2010 VA opinion to carry the greatest probative weight of the entirety of the evidence of record.  The positive opinion of the April 2010 VA examiner, provided after reviewing the entirety of the claims file, is highly probative as it reflects consideration of all relevant facts.  The examiner provided a detailed rationale for the conclusion reached.  His conclusion is supported by the medical evidence of record, which includes post-service treatment records documenting treatment for myopathy, cardiomyopathy, and myocarditis and findings of idiopathic non-ischemic cardiomyopathy, that degenerative processes of the muscles and heart do co-occur, and that the Veteran has had progressive symptoms since his separation from service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no competent medical opinion of record to the contrary.  

Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for myocarditis is granted.  38 U.S.C. §§ 1110, 1117, 5107 (2012); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for myocarditis reopened.  

Service connection for myocarditis is granted. 



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


